 Case 6:21-cv-00106-PGB-DCI Document 1 Filed 01/15/21 Page 1 of 17 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

                                         CASE NO.:

AISHIA PETERSEN,

       Plaintiff,

v.

MARCO’S FRANCHISING, LLC.,


      Defendant.
__________________________________/

                        COMPLAINT FOR INJUNCTIVE RELIEF


       COMES NOW, Plaintiff Aishia Petersen (“Plaintiff “or “Petersen”), by and through

undersigned counsel, files this Complaint for Injunctive Relief against Defendant, MARCO’S

FRANCHISING LLC. (“Defendant” or “MARCO’S PIZZA”), pursuant to Title III of the

Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§s 12181-12189 (“ADA”),

28 U.S.C. §2201 and 2202 as well as 28 CFR Part 36 Regulations, and states as follows:



                                     INTRODUCTION

       1. This Court has jurisdiction over this case based on federal question jurisdiction, as

provided in 28 U.S.C. §1331 and the provisions of the Americans with Disabilities Act,

(hereinafter, “ADA”).

       2. Plaintiff is a visually impaired and legally blind person (disabled) who requires

assistance through screen-reading to navigate and communicate with business through the

internet and its innumerous applications using her browser in her mobile phone. Plaintiff uses




                                               1
 Case 6:21-cv-00106-PGB-DCI Document 1 Filed 01/15/21 Page 2 of 17 PageID 2




the term “blind” or “visually impaired” as legally blind. Disable as defined by ADA and

Amendment acts of 2008, 42 USC §12101 (ADAAA).

       3.Plaintiff brings this action against Defendant for providing a digital business mobile

application (running on mobile devices such as iPhone) that is not fully accessible usable by

visually impaired consumers. The mobile application at issue is available to customers for

download on customers mobile phones (“mobile app”).

       4. Defendant developed the mobile app and had an option during development to make

fully accessible to screen-readers, but opted not to do so. Accessibility is an optional feature in

mobile app development. iPhone (Apple) platform offers developers accessibility tools to aid

them in creating an accessible user experience for all users, including those with a disability or

impairment.

       5. The Defendant distributes its mobile application to millions of customers through

their phone in the App store for iPhones.

       6. Defendant offers its mobile app to the general public from which it shows it

restaurant locations and pizza menu. Consumers require the ability to purchase food and

drinks, even on the go. Defendant’s mobile app allows mobile device users to shop on a

mobile platform through an internet connection to Wi-Fi or cellular data so that users can

make purchases, locate restaurants, and explore product offerings on the go.

       7. Defendant has subjected itself to the ADA because Defendant’s app is offered as a

tool to communicate between the business and consumers to sell its products from its brick-

and-mortar restaurants, which are places of public accommodation. As a result, the app must

interact with Defendant’s restaurants and the public, and in doing so must comply with the




                                                  2
 Case 6:21-cv-00106-PGB-DCI Document 1 Filed 01/15/21 Page 3 of 17 PageID 3




ADA, which means it must not discriminate against individuals with disabilities and may not

deny full and equal enjoyment of the goods and services afforded to the general public.

        8. In the statutory text, Congress determined that "individuals with disabilities

continually encounter various forms of discrimination," including "communication barriers".

42 U.S.C. § 12182(a).

        9. Blind and visually impaired consumers must use the assistive technology on the

mobile phone to access business mobile app content. The mobile app must be designed and

programmed to work with the assistive Accessibility feature available on the Apple iPhones,

and Android phone (Google and Samsung). Defendant’s mobile application, however,

contains digital barriers which limit the ability of blind and visually impaired consumers to

access it.

        10. Defendant’s mobile application is not fully or equally accessible to blind or

visually impaired consumers in violation of the “ADA.” As a result, Plaintiff seeks a

permanent injunction to cause a change in MARCO’S PIZZA’s policies, practices and

procedures so that Defendant’s mobile application will become, and remain, accessible to

blind. Plaintiff seeks injunctive relief, attorneys’ fees and costs, including, but not limited to,

court costs and expert fees, pursuant to Title III of the Americans with Disabilities Act of

1990, as amended, 42 U.S.C. §§s 12181-12189 (“ADA”) and 42 U.S.C. 2000a-3(a). See also

28 U.S.C. 2201 and 2202 as well as ADA 28 CFR Part 36 Regulations.

        11. Throughout the ADA, "auxiliary aids and services" refers to techniques and

devices to overcome barriers in communicating with people who have visual and hearing

impairments, among other things. See 42 U.S.C. 12103(1).




                                                  3
 Case 6:21-cv-00106-PGB-DCI Document 1 Filed 01/15/21 Page 4 of 17 PageID 4




       12. Implementing these provisions, see 42 U.S.C. § 12186(b), the Attorney General's

Title III regulations require public accommodations to "furnish appropriate auxiliary aids and

services where necessary to ensure effective communication with individuals with

disabilities." 28 C.F.R. § 36.303(c)(1). The regulations specifically list "screen reader

software," "magnification software," and "accessible electronic and information technology"

as among the auxiliary aids that the statute requires. 28 C.F.R. § 36.303(b)(2).

       13. Plaintiff is sui juris, and he is disabled as defined by the ADA and ADA

Amendments Act of 2008, 42 U.S.C. §12101 (“ADAAA”). Defendant’s failure to design,

construct, maintain, and operate its mobile application to be fully and equally accessible to

and independently usable by Plaintiff, constitutes in Defendant’s denial of full and equal

access to its mobile app, and therefore denial of its products and services offered thereby in

conjunction with its physical location(s), resulting in a violation of Plaintiff’s rights under the

Americans with Disabilities Act (“ADA”).

       14. Defendant owns and operates the mobile e-commerce application and several of

Defendant’s pizza restaurants that are located in Florida.

       15. This case arises out of the fact that Defendant MARCO’S PIZZA has operated its

business in a manner and way that effectively excluding individuals who are visually impaired

from access to Defendant mobile application based upon Defendant’s failure to provide

auxiliary aids and services for effective communications.

       16. Plaintiff seeks injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202.

       17. Plaintiff, a legally blind person, is impeded to access and communicate with

Defendant effectively and timely such that allowing access to Defendant’s various business




                                                  4
 Case 6:21-cv-00106-PGB-DCI Document 1 Filed 01/15/21 Page 5 of 17 PageID 5




locations as such impediment as rendered Defendant’s physical places of accommodation not

fully accessible to the visually impaired.

       18. Plaintiff has downloaded and attempted to patronize Defendant’s mobile

application in the past and intends to continue to make further attempts to patronize

Defendant’s mobile app. Plaintiff would like to pre-shop Defendant’s merchandise and learn

about sales or discounts before going to Defendant’s brick and mortar location. However,

unless Defendant is required to eliminate the access barriers at issue and required to change its

policies so that access barriers do not reoccur on Defendant’s app, Plaintiff will continue to be

denied full and equal access to the app as described and will be deterred from fully using

Defendant’s app or shopping at the physical locations.

       19. Plaintiff continues to attempt to utilize the Defendant’s mobile app and plans to

continue to attempt to utilize the app in the near future for upcoming holidays and general

purchase.

       20. Plaintiff has suffered, and continues to suffer, frustration and humiliation as the

result of the discriminatory conditions present at Defendant’s mobile application. By

continuing to operate its mobile app with discriminatory conditions, Defendant contributes to

Plaintiff’s sense of isolation and segregation and deprives Plaintiff the full and equal

enjoyment of the goods, services, facilities, privileges and/or accommodations available to the

general public. Plaintiff is deprived of the meaningful choice of freely visiting and utilizing

the same accommodations readily available to the general public and is deterred and

discouraged from doing so. By maintaining an app with violations, Defendant deprives

Plaintiff the equality of opportunity offered to the general public.




                                                  5
 Case 6:21-cv-00106-PGB-DCI Document 1 Filed 01/15/21 Page 6 of 17 PageID 6




       21. Plaintiff has suffered and will continue to suffer direct and indirect injury as a

result of Defendant’s discrimination until the Defendant is compelled to comply with the

requirements of the ADA.

       22. However, unless Defendant is required to eliminate the access barriers at issue and

required to change its policies so that access barriers do not reoccur on Defendant’s mobile

application, Plaintiff will continue to be denied full access and discriminated.

                                JURISDICTION AND VENUE

       23. This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331 and 42

U.S.C. § 12188.

       24. Plaintiff’s claims asserted herein arose in this judicial district and Defendant does

substantial business in this judicial district where it has multiple physical locations.

       25. Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(1) and (2) in that

this is the judicial district in which Defendant resides, and in which a substantial part of the

acts and omissions giving rise to the claims occurred.

       26. Defendant is subject to personal jurisdiction in this District. Defendant has been

and is committing the acts or omissions alleged herein in the Southern District of Florida that

caused injury, and violated rights prescribed by the ADA to Plaintiff. This Court has personal

jurisdiction over MARCO’S PIZZA, pursuant to, inter alia, Florida’s long arm statute F.S. §

48.193, a substantial part of the acts and omissions giving rise to Plaintiff’s claims occurred in

the Southern District of Florida. Specifically, on several separate occasions, Plaintiff has been

denied the full use and enjoyment of the facilities, goods, and services of Defendant’s mobile

app in Florida. The access barriers Plaintiff encountered on Defendant’s mobile app have

caused a denial of Plaintiff’s full and equal access multiple times in the past, and now deter




                                                   6
 Case 6:21-cv-00106-PGB-DCI Document 1 Filed 01/15/21 Page 7 of 17 PageID 7




Plaintiff on a regular basis from accessing Defendant’s mobile app. Plaintiff would like to

become Defendant’s patron and access the Defendant’s mobile app in the near future but the

barriers Plaintiff encountered on Defendant’s mobile app have impeded Plaintiff’s full and

equal enjoyment of goods and services offered at Defendant’s brick-and mortar restaurants.

Defendant MARCO’S PIZZA is authorized to conduct, and is conducting, business within the

State of Florida and within the jurisdiction of this court.

                                            PARTIES

       27. Plaintiff, Aishia Petersen, is and, at all times relevant hereto, is an Orlando, Florida

resident. Plaintiff is and, at all times relevant hereto, has been legally blind and is therefore a

member of a protected class under the ADA, 42 U.S.C. § 12102(2) and the regulations

implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

       28. Petersen is legally blind, and a member of a protected class under the ADA.

Whereby, she has a disability within the meaning of 42 U.S.C. § 12102(1)-(2), the regulations

implementing the ADA set forth at 28 CFR §§ 36.101 et seq. and in 42 U.S.C. 3602, §802(h).

Plaintiff was diagnosed with congenital glaucoma in both eyes by UM Health- Bascom

Palmer Eye Institute, and consequently, is legally blind and the visual disability is permanent.

Plaintiff is a legally blind individual who has a physical impairment that substantially limits

the major life activity of seeing. Accordingly, she has a disability within the meaning of 42

U.S.C. § 12102 and 28 C.F.R. § 35.104. Plaintiff is a qualified individual with a disability

within the meaning of 42 U.S.C. § 12131(2), 29 U.S. Code § 794 and 28 C.F.R. § 35.104.

       29. Defendant MARCO’S PIZZA owns, operates and maintains multiple pizza

restaurants called “MARCO’S PIZZA,” within the Middle District of Florida, either through

franchisees, affiliates, partners or other entities. Defendant’s restaurants sell pizza to the




                                                  7
 Case 6:21-cv-00106-PGB-DCI Document 1 Filed 01/15/21 Page 8 of 17 PageID 8




public. Defendant also offers those items to the public through its mobile app. Defendant’s

restaurants and accompanying mobile app work collectively and are public accommodations

pursuant to 42 U.S.C. § 12181(7)(E).

                                              FACTS

          30. Defendant is defined as a “Place of Public Accommodation" within meaning of

Title III because Defendant is a private entity which owns and/or operates “[B] restaurant, bar,

serving food,” 42 U.S.C. §12181(7)(E) and 28 C.F.R. §36.104(5).

          31. Each of Defendant’s restaurants are open to the public and each is a Place of Public

Accommodation subject to the requirements of Title III of the ADA and its implementing

regulation as “[B] … restaurant, bar, serving food,” as defined by 42 U.S.C. §12181(7)(B);

§12182, and 28 C.F.R. Part 36.

          32. MARCO’S PIZZA restaurant offers pizza and sandwiches for sale to the general

public.

          33. Defendant’s mobile application is offered by Defendant as a way for the public to

communicate with MARCO’S PIZZA restaurants. Defendant’s mobile app also permits the

general public to locate near restaurant, sign up, order pizzas and sandwiches, provides

information, directions and phone number of their pizza restaurants.

          34. A mobile application (app) is a program that is downloaded and installed onto a

user's mobile device, whereas a website is a site (place) on the internet where users visit it.

The mobile application is saved on the smartphone, and in most cases an internet connection is

optional in order to work. Both are ways of digital communication between the business and

the users. A mobile app remains on the user's smartphone and is therefore ideal for frequent

and repeated communication. Mobile app push notifications are small messages that pop up in




                                                  8
 Case 6:21-cv-00106-PGB-DCI Document 1 Filed 01/15/21 Page 9 of 17 PageID 9




a user's status bar to let them know about an upcoming deal, reminders, and more. Push

notifications are very convenient way successful way for business to reach and monetize their

customers.

       35. A blind person may give permission or consent to geolocation, push notifications

and user’s data sharing to third party if the mobile application is accessible to screen-reader

(audio voice unable).

       36. The mobile application is an integral part of the goods and services offered by

Defendant’s restaurants, because Defendant’s mobile app and its physical restaurants are

heavily integrated, since the mobile application allows the public the ability to locate

Defendant’s restaurants and order food.

       37. The mobile application is an extension of defendant’s physical restaurants. By this

nexus, between the restaurants and the mobile application is characterized as a Place of Public

Accommodation pursuant to Title III, 42 U.S.C. §12181(7)(E) of the ADA.

       38. Defendant has control over its mobile application content, design and source-code.

Defendant’s mobile app has a nexus to a place of public accommodation pursuant to 42 U.S.C.

§ 12181(7)(E). Therefore, under the ADA, Defendant must ensure that individuals with

disabilities have access to full and equal enjoyment of the goods and services offered on its

app.

       39. Blind and visually impaired individuals may access mobile apps by using

accessibility features in conjunction with screen reader software that converts text to audio.

Screen reader software provides the primary method by which a visually impaired person may

independently use the internet. Unless the app is developed and designed with Accessibility




                                                9
Case 6:21-cv-00106-PGB-DCI Document 1 Filed 01/15/21 Page 10 of 17 PageID 10




features to be accessed with screen reader software, visually impaired individuals are unable

to fully access app and the information, products, and services available through the app.

       40. There are specific guidelines in place endorsed by the US Department of Justice in

numerous U.S. District Courts. The international internet standards organization, W3C, has

published WCAG 2.1 A (Web and mobile Content Accessibility Guidelines). WCAG 2.1

provides widely accepted guidelines for making mobile apps accessible to individuals with

disabilities and compatible with screen reader software.

       41. Plaintiff is legally blind and uses an iPhone that comes with “Voiceover” screen

reader (audio) feature in order to access internet mobile applications’ content. Plaintiff’s

software is the most popular screen reader software utilized worldwide by visually impaired

individuals for mobile phones.

       42. Despite attempts, Defendant’s mobile app did not fully integrate with Plaintiff’s

mobile phone Accessibility screen-reader, nor was there any function within the app to permit

access for visually impaired individuals through other means. Her shopping attempts were

rendered futile because the app was inaccessible. Therefore, Plaintiff was denied the full use

and enjoyment of the goods and services available on Defendant’s app as a result of access

barriers on the mobile app. For example: blind users cannot select a size other than large

pizza, blind users cannot select a size other than 6,” quantity drop down not working with

Voiceover. The green menu is not labeled with the Menu categories readable by screen reader

and the buttons do not work, thus cannot open Privacy Policy, Customer Feedback, Track

your Order, My Orders, Store Location, Nutrition and My Account. The MARCO’S PIZZA

mobile application is substantially inaccessible for blind persons.




                                                 10
Case 6:21-cv-00106-PGB-DCI Document 1 Filed 01/15/21 Page 11 of 17 PageID 11




       43. Defendant’s mobile application does not meet the WCAG 2.1 A level of

accessibility. The mobile application should be accessible by screen reader audio voice.

Multiple issues were found including: pop-up not announced in “Build your Own” visually

displayed but is neither announced nor given keyboard-focus; mobile app buttons do not have

the proper roles and are not accessible to “Voiceover” (iPhone).

       44. By failing to adequately design and program its mobile application to accurately

and sufficiently integrate with mobile screen-readers, Defendant has discriminated against

Plaintiff and others with visual impairments on the basis of a disability by denying them full

and equal enjoyment of the app, in violation of 42 U.S.C. § 12182(a) and C.F.R. § 36.201.

       45. As a result of Defendant’s discrimination, Plaintiff was unable to use Defendant’s

mobile application and suffered an injury in fact including loss of dignity, discrimination, and

other tangible and intangible injuries.

       46. The barriers on the mobile application have caused a denial of Plaintiff’s full and

equal access multiple times in the past, and now deter Plaintiff from attempting to use

Defendant’s mobile app.

                          AMERICAN WITH DISABILITIES ACT

       47. The failure to access the information needed precluded Plaintiff’s ability to

patronize MARCO’S PIZZA’s restaurant, because, as a blind individual, Plaintiff needs to

plan her outings out in detail in order to have the proper financing for a venture and ensure

that she arrives at a given location.

       48. Technology evolves, in these days, consumers are doing most of their shopping

online. Defendant’s provision of an e-commerce mobile application is an essential part of the




                                                11
Case 6:21-cv-00106-PGB-DCI Document 1 Filed 01/15/21 Page 12 of 17 PageID 12




services offered and is no different than the customer service to the public as part of

MARCO’S PIZZA’s restaurant services, privileges and benefit to the public.

        49. Title III ADA Part 36 regulation was amended to integrate section 36.303

Auxiliary Aids and Services “A public accommodation shall furnish appropriate auxiliary aids

and services where necessary to ensure effective communication with individuals with

disabilities.”

         50. By this nexus, the Defendant’s mobile application is characterized as an intangible

service, privilege and advantage provided by MARCOS PIZZA’s restaurant a Place of Public

Accommodation as defined under the ADA, and thus its mobile application is an extension of

Defendant’s services, privileges and advantages made available to the general public by

Defendant through its retail brick and mortar restaurants.

        51. All Public Accommodations must ensure that their Places of Public

Accommodation provide Effective Communication for all members of the general public,

including individuals with disabilities. Binding case law increasingly recognize that private

entities are providing goods and services to the public through the mobile application that

operate as “Places of Public Accommodation” under Title III.

        52. A person who cannot see, like the Plaintiff in this case, cannot go to Defendant’s

mobile app and avail themselves of the same privileges. Thus, the Plaintiff has suffered

discrimination due to Defendant’s failure to provide a reasonable accommodation for

Plaintiff’s disability.

        53. Notice to Defendant is not required as a result of Defendant’s failure to cure the

violations.




                                                12
Case 6:21-cv-00106-PGB-DCI Document 1 Filed 01/15/21 Page 13 of 17 PageID 13




       54. Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28

U.S.C. §§ 2201 and 2202 and Title III ADA Subpart E Section 36.501.

       55. Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

includes, among other things: a failure to make reasonable modifications in policies, practices

or procedures, when such modifications are necessary to afford such goods, services, facilities,

privileges, advantages or accommodations to individuals with disabilities, unless the entity

can demonstrate that making such modifications would fundamentally alter the nature of such

goods, services, facilities, privileges, advantages or accommodations; and a failure to take

such steps as may be necessary to ensure that no individual with a disability is excluded,

denied services, segregated or otherwise treated differently than other individuals because of

the absence of auxiliary aids and services, unless the entity can demonstrate that taking such

steps would fundamentally alter the nature of good, service, facility, privilege, advantage or

accommodation being offered or would result in an undue burden. 42U.S.C. §

12182(b)(2)(A)(ii) (iii); see also 28 C.F.R. § 36.303(a). Title III requires that “[a] public

accommodation shall furnish appropriate auxiliary aids and services where necessary to

ensure effective communication with individuals with disabilities.” 28 C.F.R. § 36.303(c)(1).

The regulations set forth numerous examples of “auxiliary aids and services,” including

“…accessible electronic and information technology; or other effective methods of making

visually delivered materials available to individuals who are blind or have low vision.” 28

C.F.R. § 36.303(b).

    COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

       56. Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by




                                                13
Case 6:21-cv-00106-PGB-DCI Document 1 Filed 01/15/21 Page 14 of 17 PageID 14




Public Accommodations and requires Places of Public Accommodation to be designed,

constructed, and altered in compliance with the accessibility standards established by Part 36

Regulation.

        57. The acts alleged herein constitute violations of Title III of the ADA, and the

regulations promulgated thereunder. Plaintiff, who is legally blind and has a disability that

substantially limits the major life activity of seeing within the meaning of 42 U.S.C.

§§12102(1)(A) and (2)(A), has been denied full and equal access to Defendant’s app. Plaintiff

has not been afforded the goods, services, privileges and advantages that are provided to other

patrons who are not disabled, and/or has been provided goods, services, privileges and

advantages that are inferior to those provided to non-disabled persons. These violations are

ongoing as Defendant has failed to make any prompt and equitable changes to its app and

policies in order to remedy its discriminatory conduct.

       58. Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

alleged hereinabove and this suit for injunctive relief is her only means to secure adequate

redress from Defendant’s unlawful and discriminatory practices.

       59. Unlawful discrimination includes “a failure to make reasonable modifications in

policies, practices, or procedures, when such modifications are necessary to afford such goods,

services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

unless the entity can demonstrate that making such modifications would fundamentally alter

the nature of such goods, services, facilities, privileges, advantages or accommodations.” 42

U.S.C. § 12182(b)(2)(A)(II).

       60. Unlawful discrimination also includes “a failure to take such steps as may be

necessary to ensure that no individual with a disability is excluded, denied services,




                                                14
Case 6:21-cv-00106-PGB-DCI Document 1 Filed 01/15/21 Page 15 of 17 PageID 15




segregated or otherwise treated differently than other individuals because of the absence of

auxiliary aids and services, unless the entity can demonstrate that taking such steps would

fundamentally alter the nature of the good, service, facility, privilege, advantage, or

accommodation being offered or would result in an undue burden.” 42 U.S.C. §

12182(b)(2)(A)(III).

       61. Defendant is in violation of the ADA by creating barriers for individuals with

disabilities who are visually impaired and who require the assistance of interface with screen

reader software to comprehend and access digital mobile applications. These violations are

ongoing.

       62. Plaintiff has retained the law office of Acacia Barros, Esq. and has agreed to pay a

reasonable fee for services in the prosecution of this cause, including costs and expenses

incurred. Plaintiff is entitled to have reasonable attorneys’ fees, costs and expenses paid by

Defendant MARCO’S FRANCHISING.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Aishia Petersen hereby prays judgment against Defendant

MARCO’S FRANCHISING, LLC. and requests the following injunctive relief permanently

enjoin Defendant from any practice, policy and/or procedure which will deny Plaintiff equal

access to, and benefit from Defendant’s services and goods, as well as the Court:

                   a. A Declaratory Judgment that at the commencement of this action

Defendant was in violation of the specific requirements of Title III of the ADA described

above, and the relevant implementing regulations of the ADA, in that Defendant took no

action that was reasonably calculated to ensure that its mobile application is fully accessible

to, and independently usable by, blind individuals;




                                                15
Case 6:21-cv-00106-PGB-DCI Document 1 Filed 01/15/21 Page 16 of 17 PageID 16




                   b. A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR

§ 36.504(a) which directs Defendant to take all steps necessary to brings its app into full

compliance with the requirements set forth in the ADA, and its implementing regulations, so

that its app is fully accessible to, and independently usable by, blind individuals, and which

further directs that the Court shall retain jurisdiction for a period to be determined to ensure

that Defendant has adopted and is following an institutional policy that will in fact cause

Defendant to remain fully in compliance with the law;

                   c. That the Court enter an Order directing Defendants to continually update

and maintain their mobile application to ensure that it remains fully accessible to and usable

by visually impaired individuals;

                   d. That the Court enter an award of attorney’s fees, costs and litigation

expenses pursuant to 42 U.S.C. § 12205; and Title III of the ADA Section § 36.505, and

                   e. Any other relief the Court deems just, equitable and appropriate.



Dated this 15th day of January 2021.

                                                            s/Acacia Barros
                                                            Attorney for Plaintiff
                                                            ACACIA BARROS, P.A.
                                                            Acacia Barros, Esq.
                                                            FBN: 106277
                                                            11120 N. Kendall Dr., Suite 201
                                                            Miami, Florida 33176
                                                            Tel: 305-639-8381
                                                            ab@barroslawfirm.com




                                                16
Case 6:21-cv-00106-PGB-DCI Document 1 Filed 01/15/21 Page 17 of 17 PageID 17




                             CERTIFICATE OF SERVICE

           I hereby certify that on this 15th day of January 2021 that the foregoing document

has been filed using CM/ECF system and will        be     served     via     email     when

Defendant/Defendant’s counsel enters an appearance.

                                              /s/Acacia Barros
                                              Attorney for Plaintiff
                                               ACACIA BARROS, P.A.




                                              17
